Exhibit 10.29

Form of

AMENDED AND RESTATED

CONTINGENT DIVIDEND EQUIVALENT RIGHTS AGREEMENT

For officers

CONTINGENT DIVIDEND EQUIVALENT RIGHTS AGREEMENT executed in duplicate as of
February 13, 2008 (the “Grant Date”), between Barnes Group Inc., a Delaware
corporation (the “Company”), and                     , an employee of the
Company (the “Holder”)(the “CDER Agreement”), as amended and restated on
December 31, 2008, effective January 1, 2009 (the CDER Agreement as so amended
and restated being hereafter referred to as “the Agreement” or “this
Agreement”).

The terms and conditions of the Agreement are set forth herein and shall apply
on and after January 1, 2009. For the avoidance of doubt, and any provision of
this Agreement to the contrary notwithstanding, if any provision of this
Agreement (including in particular but without limitation any provision of
Section 2 below) would change the time or form of payment of any amount that is
payable under the CDER Agreement, such provision shall “apply only to amounts
that would not otherwise be payable in 2008” within the meaning of paragraph .02
of §3 of Notice 2006-79 as modified by Section 3.01(B)(1) of Notice 2007-86, and
shall be administered, interpreted and construed accordingly.

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan as amended and in effect from time to time on and after the Grant
Date (the “Plan”), the Compensation and Management Development Committee of the
Company’s Board of Directors (the “Committee”) has authorized the execution of
this Agreement and the payment of the cash compensation provided for therein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. Grant of Contingent Dividend Equivalent Rights. Subject to the terms and
conditions of this Agreement, the Company hereby grants the Holder contingent
dividend equivalent rights (the “Rights”). The Rights entitle the Holder to
receive from the Company the cash payments described in Section 2 below, if (and
only if) Performance Share Awards are deemed earned during the Award Period
pursuant to that certain Performance Share Award Agreement between the Company
and the Holder dated February 13, 2008, as amended and restated on December 31,
2008, effective January 1, 2009 (the “PSA Agreement”). Capitalized terms that
are not defined in this Agreement and that are defined in the PSA Agreement or
the Plan shall have the meanings assigned to them in the PSA Agreement or, if no
meaning is assigned to them in the PSA Agreement, in the Plan.

 

1



--------------------------------------------------------------------------------

2.

Time and Amount of Contingent Dividend Equivalent Payments. On a date during the
43 day period beginning on the first day of February and ending on the 15th day
of March that immediately follows any date on which Performance Share Awards are
deemed earned during the Award Period under the PSA Agreement (which date during
that 43 day period shall be determined by the Company), or, if Performance Share
Awards are deemed earned during the Award Period at the time of a Change in
Control pursuant to Section 4(b) or Section 6 of the PSA Agreement, on the date
on which Performance Share Awards are deemed earned pursuant to Section 4(b) or
Section 6 of the PSA Agreement, or if Performance Share Awards are deemed earned
on December 31 of any Performance Year pursuant to Section 2 or Section 4(b) of
the PSA Agreement and a Change in Control occurs after such December 31 and
before Dividend Equivalents are paid on such Performance Share Awards during the
43 day period described in the first clause of this sentence, then on the date
of such Change in Control, the Company will pay the Holder (or in the event of
the death of the Holder, the Holder’s Beneficiary) an amount of money (“Dividend
Equivalents”) equal to the Fair Market Value on the money payment date of the
aggregate number of shares of Common Stock that would have been credited to the
Holder if, on each date on which a dividend other than a Common Stock dividend
was paid to the holders of Common Stock the record date of which dividend fell
during the period commencing on January 1, 2008 and ending on the date on which
shares of Common Stock are issued to the Holder (or the Holder’s Beneficiary) in
accordance with Section 3 or Section 6 of the PSA Agreement in payment of such
earned Performance Share Awards(a “Dividend Payment Date”), the Company had
credited the Holder on its books with a number of shares of Common Stock
determined in accordance with the following formula:

(A x B) /C

in which “A” equals the number of such earned Performance Share Awards (in no
event other than a Change in Control to exceed forty-one and two-thirds percent
(41 2/3%)* of the number of Performance Share Awards stated in Section 1 of the
PSA Agreement (rounded, in the case of a fraction, to the nearest whole
Performance Share Award, as provided in Section 2(a) of the PSA Agreement) and,
in the event of a Change in Control, not to exceed 100% of the number of
Performance Share Awards stated in Section 1 of the PSA Agreement, unless in
either case the excess is attributable solely to an adjustment pursuant to
Section 7 of the PSA Agreement) plus the aggregate number of shares of Common
Stock credited to the Holder pursuant to this sentence before such Dividend
Payment Date as dividend equivalents on such earned Performance Share Awards,
“B” equals the dividend per share paid on such Dividend Payment Date, and “C”
equals the Fair Market Value per share of Common Stock on such Dividend Payment
Date. However, if the dividend is paid in property other than cash, the number
of shares of Common Stock credited to the Holder in respect of such dividend
pursuant to the preceding sentence shall be determined in accordance with the
formula set forth above, except that “B” shall equal the fair market value on
the Dividend Payment Date of the property which was paid per share of Common
Stock as a dividend on such Dividend Payment Date.

 

*

125% of 33 1/3%

 

2



--------------------------------------------------------------------------------

If a dividend record date falls before the date on which shares of Common Stock
are issued to the Holder (or the Holder’s Beneficiary) in accordance with
Section 3 or Section 6 of the PSA Agreement in payment of such earned
Performance Share Awards, but the related Dividend Payment Date falls after the
date on which the Dividend Equivalents on such earned Performance Share Awards
may be paid in accordance with the first sentence of this Section 2, then,
notwithstanding the first sentence of this Section 2, the Dividend Equivalents
on such earned Performance Share Awards shall to the extent attributable to the
dividend that is payable on such Dividend Payment Date be paid on such Dividend
Payment Date, unless such Dividend Payment Date falls after the 15 th day of
March of the calendar year following the Performance Year in which such
Performance Share Awards were deemed earned under the PSA Agreement, in which
case it shall be assumed for purposes of the first sentence of this Section 2
that such Dividend Payment Date falls on such 15th day of March, so that the
Dividend Equivalents on such earned Performance Share Awards, including the
portion thereof attributable to the dividend payable on such Dividend Payment
Date, may (and shall) be paid in full on or before such 15 th day of March. For
example, if Performance Share Awards are deemed earned during the Award Period
at the time of a Change in Control pursuant to Section 4(b) or Section 6 of the
PSA Agreement, and a dividend record date falls before such Change in Control
but the related Dividend Payment Date falls after such Change in Control, the
Dividend Equivalents on the Performance Share Awards that are deemed earned at
the time of such Change in Control shall be paid at the time of such Change in
Control except to the extent of the Dividend Equivalent attributable to the
dividend that is payable on the Dividend Payment Date that falls after the
Change in Control, to which extent the Dividend Equivalent shall be paid on the
Dividend Payment Date in question (assuming that it does not fall after the 15th
day of March of the year following the Performance Year in which the Change in
Control occurred). As another example, if (a) Performance Share Awards are
deemed earned on December 31, 2008 pursuant to Section 2 of the PSA Agreement,
(b) a dividend record date falls on March 10, 2009, (c) shares of Common Stock
are issued to the Holder in payment of such earned Performance Share Awards on
March 12, 2009, and (d) the Dividend Payment Date for the March 10 dividend
record date falls on March 21, 2009, the Dividend Equivalents on the Performance
Share Awards that are deemed earned on December 31, 2008 shall be paid in full
by March 15, 2009, including any Dividend Equivalent attributable to the
dividend payable on the March 21, 2009 Dividend Payment Date, which for purposes
of calculating the Dividend Equivalents that are payable by March 15, 2009 shall
be assumed to fall on March 15, 2009 rather than March 21, 2009.

Any provision of this Agreement to the contrary notwithstanding, in no event
(except a Change in Control as a result of which Performance Share Awards are
deemed earned pursuant to Section 4(b) or Section 6 of the PSA Agreement) shall

 

3



--------------------------------------------------------------------------------

any payment be made pursuant to this Section 2 unless the Committee certifies in
writing that the performance goals and any other material terms (within the
meaning of Treasury Regulation section 1.162-27(e)(5)) applicable to such
payment were in fact satisfied. For clarification purposes, (i) Dividend
Equivalents paid pursuant to this Agreement shall be non-forfeitable when paid,
and (ii) the Holder will not be entitled to receive any Dividend Equivalents
under this Agreement unless the Minimum Performance Goal set forth in Section 2
of the PSA Agreement is attained or exceeded for one or more of the Performance
Years in the Award Period (as such terms are defined in Section 2 of the PSA
Agreement) or unless a Change in Control (within the meaning of Section 4(b) and
Section 6 of the PSA Agreement) occurs during the Award Period, and (iii) any
provision of this Agreement to the contrary notwithstanding, in no event shall
this Agreement entitle the Holder to receive shares of Common Stock or any
property other than money. An example that illustrates the intended operation of
this Section 2 appears in the Appendix.

 

3. Additional Condition. If the Holder, at any time while Dividend Equivalents
are payable hereunder: (i) directly or indirectly, whether as an owner, partner,
shareholder, consultant, agent, employee, investor or in any other capacity,
accepts employment by, renders services for or otherwise assists any other
business which competes with the business conducted by the Company or any of its
Subsidiaries in which the Holder has worked during the Holder’s last two years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hires
or solicits or arranges for the hiring or solicitation of any employee of the
Company or any of its subsidiaries, or encourages any such employee to leave
such employment; (iii) uses, discloses, misappropriates or transfers
confidential or proprietary information concerning the Company or any of its
subsidiaries (except as required by the Holder’s work responsibilities with the
Company or any of its subsidiaries); or (iv) is convicted of a crime against the
Company or any of its subsidiaries; or (v) engages in any activity in violation
of the policies of the Company or any of its subsidiaries, including without
limitation the Company’s Code of Business Ethics and Conduct, or, at any time,
engages in conduct adverse to the best interests of the Company or any of its
subsidiaries; then should any of the foregoing events occur, the Rights shall be
canceled, unless the Committee, in its sole discretion, elects not to cancel the
Rights. The provisions of this Section 3 are in addition to any other agreements
related to non-competition, non-solicitation and preservation of Company
confidential and proprietary information entered into between the Holder and the
Company, and nothing herein is intended to waive, modify, alter or amend the
terms of any such other agreement.

 

4. No Assignment or Transferability. The Rights shall not be (i) assignable or
subject to any encumbrance, pledge or charge of any nature, whether by operation
of law or otherwise, (ii) subject to execution, attachment or similar process,
or (iii) transferable by the Holder except by will or by the laws of descent and
distribution or to a Beneficiary as defined in Section 2 of the Plan.

 

4



--------------------------------------------------------------------------------

5. Withholding of Taxes. The Committee may cause to be made, as a condition
precedent to any payment to be made hereunder, appropriate arrangements to
satisfy any Federal, state or local taxes required by law to be withheld with
respect to such payment.

 

6. No Implied Promises. By accepting the Rights and executing the CDER
Agreement, the Holder recognizes and agrees that the Company and its
Subsidiaries, and each of their officers, directors, agents and employees,
including but not limited to the Board of Directors of the Company and the
Committee, in their oversight or conduct of the business and affairs of the
Company and its Subsidiaries, may in good faith cause the Company and/or a
Subsidiary to act or omit to act in a manner that will, directly or indirectly,
prevent all or part of the Performance Share Awards from being earned. No
provision of this Agreement shall be interpreted or construed to impose any
liability upon the Company, any Subsidiary, or any officer, director, agent or
employee of the Company or any Subsidiary, or the Board or the Committee, for
any failure to earn Performance Share Awards or Dividend Equivalents that may
result, directly or indirectly, from any such action or omission, or shall be
interpreted or construed to impose any obligation on the part of any such entity
or person to refrain from any such action or omission.

 

7. Notices. Any notice hereunder by the Holder shall be given to the Senior Vice
President, General Counsel and Secretary in writing and such notice by the
Holder hereunder shall be deemed duly given or made only upon receipt by the
Senior Vice President, General Counsel and Secretary at Barnes Group Inc., 123
Main Street, P. O. Box 489, Bristol, Connecticut 06011-0489, or at such other
address as the Company may designate by notice to the Holder. Any notice to the
Holder shall be in writing and shall be deemed duly given if delivered to the
Holder in person or mailed or otherwise delivered to the Holder at such address
as the Holder may have on file with the Company from time to time.

 

8. Interpretation and Disputes. The Committee shall interpret and construe this
Agreement and make all determinations hereunder. Any such interpretation,
construction or determination shall be final, binding and conclusive on the
Company and the Holder.

Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within thirty (30) days of
the date of the Committee’s interpretation or construction. The mediation
process shall conclude upon the earlier of: (i) the resolution of the dispute;
(ii) a determination by either the mediator or one or more of the parties that
all settlement possibilities have been exhausted and there is no possibility of
resolution; or (iii) thirty (30) days have passed since the filing of a request
to mediate with the AAA. A party who has previously submitted a dispute to
mediation, and which dispute has not

 

5



--------------------------------------------------------------------------------

been resolved, may submit such dispute to binding arbitration pursuant to the
rules of the AAA. Any arbitration proceeding for such dispute must be initiated
within fourteen (14) days from the date that the mediation process has
concluded. The prevailing party shall recover its costs and reasonable
attorney’s fees incurred in such arbitration proceeding. The Holder and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and the Holder agrees that no objection shall be made to such
jurisdiction or venue, as a forum non conveniens or otherwise. The arbitrator’s
authority shall be limited to resolution of the legal disputes between the
parties and the arbitrator shall not have authority to modify or amend this
Agreement or the Committee’s interpretation or construction thereof, or abridge
or enlarge rights available under applicable law. Any court with jurisdiction
over the parties may enforce any award made hereunder.

 

9. General.

 

  (a) Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Holder or adjust
the compensation of the Holder. Nothing in this Agreement shall confer upon the
Holder any right to receive shares of Common Stock or any right as a shareholder
of the Company.

 

  (b) This Agreement shall be binding upon the successors and assigns of the
Company and upon the Beneficiary, estate, legal representatives, legatees and
heirs of the Holder.

 

  (c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.

 

  (d) Nothing in this Agreement is intended to be a substitute for, or shall
preclude or limit the establishment or continuation of, any plan, practice or
arrangement for the payment of compensation or fringe benefits to the Holder or
any other employee of the Company or any of its subsidiaries which the Company
or any of its subsidiaries now has or may hereafter put into effect, including
without limitation any retirement, pension, savings or thrift, insurance, death
benefit, stock purchase, incentive compensation or bonus plan.

 

  (e)

Any money that is payable pursuant to this Agreement (other than Dividend
Equivalents paid on Performance Share Awards that are deemed earned at

 

6



--------------------------------------------------------------------------------

 

the time of a Change in Control pursuant to Section 4(b) or Section 6 of the PSA
Agreement) is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code.

 

  (f) Any amount that may be earned pursuant to this Agreement is intended to
qualify as a short-term deferral under Treasury Regulation section
1.409A-1(b)(4), or to meet the requirements of Section 409A(a)(2), (3) and
(4) of the Code, so that no amount that may be earned pursuant to this Agreement
will be includible in the Holder’s federal gross income pursuant to
Section 409A(a)(1)(A) of the Code. The Rights and this Agreement shall be
administered, interpreted and construed to carry out such intention, and any
provision of this Agreement that cannot be so administered, interpreted and
construed shall to that extent be disregarded. However, the Company does not
represent, warrant or guarantee that any amount that may be earned pursuant to
this Agreement will not be includible in the Holder’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code, nor does the Company make any
other representation, warranty or guaranty to the Holder as to the tax
consequences of the Rights or this Agreement. Notwithstanding any provision of
this Agreement to the contrary, (i) no “distributions” (within the meaning of
Treasury Regulation section 1.409A-1(c)(3)(v)) of deferred compensation that is
subject to Section 409A of the Internal Revenue Code of 1986 as amended (the
“Code”) may be made pursuant to this Agreement to a “specified employee” (within
the meaning of Treasury Regulation section 1.409A-1(i))(“Specified Employee”)
due to a separation from service as defined in Treasury Regulation section
1.409A-1(h) (“Separation from Service”) before the date that is six months after
the date of such Specified Employee’s Separation from Service (or, if earlier
than the end of the six month period, the date of his or her death); and
(ii) any distribution that, but for the preceding clause (i), would be made
before the date that is six months after the date of the Specified Employee’s
Separation from Service (a “Delayed Payment”) shall be paid on the first day of
the seventh month following the date of his or her Separation from Service (or,
if earlier, within 14 days after the date of his or her death). For the
avoidance of doubt, the preceding sentence shall apply to any payment (and only
to any payment) pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and shall
not apply to any payment that is not subject to Code Section 409A as a result of
Treasury Regulation section 1.409A-1(b)(4) (relating to short-term deferrals) or
otherwise. Also for the avoidance of doubt, any Delayed Payment shall continue
to accrue Dividend Equivalents pursuant to Section 2 until it is paid pursuant
to the preceding provisions of this Section 9(f). The Holder’s right to any
series of payments of Dividend Equivalents that are to be paid pursuant to this
Agreement shall be treated as a right to a series of separate payments within
the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii), including
without limitation for purposes of the short-term deferral rule set forth in
Treasury Regulation section 1.409A-1(b)(4).

 

7



--------------------------------------------------------------------------------

  (g) The Rights are intended to qualify as “Dividend Equivalents” and
“Dollar-Denominated Awards” as defined in the Plan, a copy of which has been or
is herewith being supplied to the Holder and the terms and conditions of which
are hereby incorporated by reference. Anything herein to the contrary
notwithstanding, each and every provision of this Agreement shall be subject to
the terms and conditions of the Plan.

 

  (h) Except as otherwise provided in Section 10 below, this Agreement may only
be amended in a writing signed by the Holder and an officer of the Company
(other than the Holder) duly authorized to do so. This Agreement contains the
entire agreement of the parties relating to the subject matter of this Agreement
and supersedes and replaces all prior agreements and understandings with respect
to such subject matter, and the parties have made no agreements, representations
or warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

10. Consent to Certain Amendments and Provisions.

 

  (a)

By executing the CDER Agreement, the Holder hereby irrevocably (i) authorizes
the Committee or the Board of Directors of the Company (the “Board”), on or
before December 31, 2008 or such later date(s), if any, to which the
December 31, 2008 date set forth in paragraph .01 of section 3 of IRS Notice
2006-79 as modified by section 3.01(B)(1) of IRS Notice 2007-86 is hereafter
extended (the “409A Documentary Compliance Date”), to amend the CDER Agreement
and any “Prior Non-Grandfathered Compensation Arrangement” as defined in
Section 10(b) below, in any respect that the Committee or the Board determines
to be necessary, advisable or expedient to plan for, respond to, comply with or
reflect Section 409A of the Code, and (ii) consents in advance to any and all
such amendments of the CDER Agreement and any Prior Non-Grandfathered
Compensation Arrangement, and (iii) consents in advance to any amendment of the
Plan that the Board hereafter adopts on or before the 409A Documentary
Compliance Date to plan for, respond to, comply with or reflect Section 409A of
the Code, and (iv) agrees that the Holder’s consent to any such amendments of
the CDER Agreement, any Prior Non-Grandfathered Compensation Arrangement and the
Plan shall be as effective as if such amendments were fully set forth herein,
and (v) waives any right s/he may have to consent to the amendment in question
if for any reason the Holder’s consent to any of the aforementioned amendments
is not legally effective, and (vi) recognizes and agrees that the Company does
not represent, warrant or guarantee that any amendment of the CDER Agreement or
any Prior Non-Grandfathered Compensation Arrangement or the Plan that is made
pursuant to this Section 10(a), or any Different

 

8



--------------------------------------------------------------------------------

 

Identification Method that the Board or Committee may prescribe or Different
Election that the Board or Committee may make in accordance with Section 10(c)
below, will have its intended tax effect or will enable compensation to be
exempt from or comply with Section 409A of the Code, and that the Company does
not make any other representation, warranty or guaranty to the Holder as to the
tax consequences of any such amendment, Different Identification Method or
Different Election. For the avoidance of doubt, nothing in this Section 10(a) is
intended to authorize or constitute the Holder’s consent to any amendment that
would constitute a modification or extension of a stock option within the
meaning of Treasury Regulation section 1.409A-1(b)(5)(v). If and to the extent
that, notwithstanding the foregoing, anything herein would be interpreted or
construed to authorize or constitute the Holder’s consent to any such amendment,
then to that extent the authorization or consent is hereby rescinded.

 

  (b) For purposes of Section 10(a) above, a “Prior Non-Grandfathered
Compensation Arrangement” means any compensation arrangement between the Company
and the Holder that was entered into before the Grant Date (whether or not paid
in full before the Grant Date) except to the extent that the compensation
payable (or paid) under such arrangement is “grandfathered” from Section 409A of
the Code (i.e., is compensation to which Section 409A of the Code does not
apply, according to Treasury Regulation section 1.409A-6 or any other applicable
Treasury Department guidance). In no event shall an arrangement that is
grandfathered from Section 409A in the absence of this Section 10 be deemed to
be a Prior Non-Grandfathered Compensation Arrangement within the meaning of
Section 10(a). The Holder recognizes and agrees that Prior Non-Grandfathered
Compensation Arrangements include, but may not be limited to, (i) any stock
option, restricted stock unit, performance share, performance unit or contingent
dividend equivalent award that the Company granted to the Holder after
December 31, 2004 under the Plan, (ii) any restricted stock unit,
performance-accelerated restricted stock unit, performance share, performance
unit or contingent dividend equivalent award that the Company granted to the
Holder before December 31, 2004 (whether under the Plan or otherwise) that was
outstanding and unvested on that date, and (iii) any non-qualified deferred
compensation plan, such as the Company’s Retirement Benefit Equalization Plan,
Supplemental Executive Retirement Plan and Supplemental Senior Officer
Retirement Plan, if and to the extent that the Holder accrued benefits or vested
in benefits under such plan after that date.

 

  (c)

The Holder agrees that, if at any time during the 12-month period ending on any
“specified employee identification date”, which shall be December 31, the Holder
is in Salary Grade 20 or above or meets the requirements of Code section
416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury Regulations
thereunder and disregarding Code section 416(i)(5)),

 

9



--------------------------------------------------------------------------------

 

the Holder shall be treated as a “Specified Employee” within the meaning of Code
Section 409A and Treasury Regulation section 1.409A-1(i) (or other similar or
successor provisions)(“Specified Employee”) for purposes of this Agreement and
any Prior Non-Grandfathered Compensation Arrangement and any compensation
arrangement that may hereafter be adopted by the Company in which the Holder may
participate (“Future Compensation Arrangement”) for the entire 12-month period
beginning on the “specified employee effective date”, which shall be the
January 1 that immediately follows such specified employee identification date,
unless the Board or Committee hereafter prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”)(a
“Different Identification Method”) or elects a different specified employee
identification date or specified employee effective date or makes any other
election that may be made in accordance with Treasury Regulation section
1.409A-1(i) and the transition rules and official guidance under Code
Section 409A (a “Different Election”), in which case whether the Holder shall be
treated as a Specified Employee shall be determined in accordance with any such
Different Identification Method so prescribed and any such Different Election so
made by the Board or Committee. The Holder hereby irrevocably (i) consents to
any such Different Identification Method that the Committee or Board may
hereafter prescribe and any such Different Election that the Committee or Board
may hereafter make in accordance with that Treasury Regulation or otherwise in
accordance with Code Section 409A and the transition rules and official guidance
thereunder, for purposes of identifying the service providers who will be
subject to the Six Month Delay with respect to payments under this Agreement,
any Prior Non-Grandfathered Compensation Arrangement and any Future Compensation
Arrangement, and (ii) agrees that the Holder’s consent to any such Different
Identification Method or Different Election shall be as effective as if such
Different Identification Method or Different Election were fully set forth
herein, and (iii) waives any right s/he may have to consent to the Different
Identification Method or Different Election in question if for any reason the
Holder’s consent to such Different Identification Method or Different Election
is not legally effective.

IN WITNESS WHEREOF, the Company, with the consent of the Holder, has amended and
restated the CDER Agreement on the date in 2008 indicated in the first paragraph
hereof, effective January 1, 2009.

 

BARNES GROUP INC.

BY:

 

 

Senior Vice President – Human Resources

 

10